                                     1   COURTNEY C. HILL (SBN: 210143)
                                         cchill@grsm.com
                                     2   SYLVIA JOO (SBN: 308236)
                                         sjoo@grsm.com
                                     3   GORDON REES SCULLY MANSUKHANI LLP
                                         633 West Fifth Street, 52nd Floor
                                     4   Los Angeles, CA 90071
                                         Telephone: (213) 576-5000
                                     5   Facsimile: (213) 680-4470
                                     6   Attorneys for Defendant
                                         UNITEDHEALTHCARE INSURANCE COMPANY
                                     7
                                         ROBERT F. KEEHN (SBN: 115848)
                                     8   LAW OFFICE OF ROBERT F. KEEHN
                                         1875 Century Park East, Suite 700
                                     9   Los Angeles, CA 90067
                                         Telephone: (310) 551-6525
                                    10   Facsimile: (310) 284-2654
                                    11   Attorneys for Plaintiff
                                         PARVANEH ANSARI, as
633 West Fifth Street, 52nd Floor




                                    12   Conservator for NASSER ANSARI
    Los Angeles, CA 90071
     Gordon & Rees LLP




                                    13

                                    14
                                                           UNITED STATES DISTRICT COURT
                                    15
                                                         CENTRAL DISTRICT OF CALIFORNIA
                                    16

                                    17
                                         PARVANEH ANSARI, as Conservator ) CASE NO. 2:19-cv-04068-JAK-
                                    18   for NASSER ANSARI               ) JPR
                                                                         ) District Judge: Hon. John A.
                                    19                     Plaintiff,    ) Kronstadt
                                                                         ) Magistrate Judge: Hon. Jean P.
                                    20         vs.                       ) Rosenbluth
                                    21   UNITEDHEALTHCARE                )
                                         INSURANCE COMPANY,              ) STIPULATION AND
                                    22                                   ) [PROPOSED] PROTECTIVE
                                                           Defendant.    ) ORDER
                                    23                                   )
                                                                         )
                                    24                                   ) DISCOVERY MATTER
                                                                         )
                                    25                                   )
                                                                         )
                                    26                                   )
                                    27        IT IS HEREBY STIPULATED by and between Plaintiff PARVANEH
                                    28   ANSARI,   as   Conservator   for   NASSER   ANSARI,   and   Defendant
                                                                          -1-
                                                     STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                     1   UNITEDHEALTHCARE INSURANCE COMPANY (collectively referred to as
                                     2   “the Parties”), by and through their counsel of record, that in order to facilitate the
                                     3   exchange of information and documents which may be subject to confidentiality
                                     4   limitations on disclosure due to federal laws, state laws, and privacy rights, the
                                     5   Parties stipulate as follows:
                                     6         1.     In this Stipulation and Protective Order, the words set forth below
                                     7   shall have the following meanings:
                                     8                a.      “Proceeding” means the above-entitled proceeding, United
                                     9   States District Court for the Central District of California Case No. 2:19-cv-
                                    10   04068-JAK-JPR.
                                    11                b.      “Court” means District Judge John A. Kronstadt, Magistrate
633 West Fifth Street, 52nd Floor




                                    12   Judge Jean P. Rosenbluth, or any other Judge to which this Proceeding may be
    Los Angeles, CA 90071
     Gordon & Rees LLP




                                    13   assigned, including Court staff participating in such proceedings.
                                    14                c.      “Confidential” means any information which is in the
                                    15   possession of a Designating Party who believes in good faith that such information
                                    16   is entitled to confidential treatment under applicable law, including any patient
                                    17   health information required to be kept confidential under any state or federal law,
                                    18   including 45 C.F.R. Parts 160 and 164 promulgated pursuant to the Health
                                    19   Insurance Portability and Accountability Act of 1996 (see 45 C.F.R. §§ 164.501 &
                                    20   160.103).
                                    21                d.      “Confidential Materials” means any Documents, Testimony or
                                    22   Information as defined below designated as “Confidential” pursuant to the
                                    23   provisions of this Stipulation and Protective Order and includes, but is not limited
                                    24   to, materials designated as “Attorney-Eyes Only”.
                                    25                e.      “Attorney-Eyes Only” means any Confidential Materials which
                                    26   are in the possession of a Designating Party who believes in good faith that such
                                    27   information should not be disclosed to anyone other than a Party’s attorney.
                                    28                f.      “Designating Party” means the Party that designates Materials

                                                                                -2-
                                                           STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                     1   as “Confidential” or “Attorney-Eyes Only”.
                                     2                g.      “Disclose” or “Disclosed” or “Disclosure” means to reveal,
                                     3   divulge, give, or make available Materials, or any part thereof, or any information
                                     4   contained therein.
                                     5                h.      “Documents” means (i) any “Writing,” “Original,” and
                                     6   “Duplicate” as those terms are defined by California Evidence Code Sections 250,
                                     7   255, and 260, which have been produced in discovery in this Proceeding by any
                                     8   person, and (ii) any copies, reproductions, or summaries of all or any part of the
                                     9   foregoing.
                                    10                i.      “Information” means the content of Documents or Testimony.
                                    11                j.      “Testimony” means all depositions, declarations or other
633 West Fifth Street, 52nd Floor




                                    12   testimony taken or used in this Proceeding before trial.
    Los Angeles, CA 90071
     Gordon & Rees LLP




                                    13         2.     The Designating Party shall have the right to designate as
                                    14   “Confidential” any Documents, Testimony or Information that the Designating
                                    15   Party in good faith believes to contain non-public information that is entitled to
                                    16   confidential treatment under applicable law.
                                    17         3.     The Designating Party shall have the right to designate as “Attorney-
                                    18   Eyes Only” any Confidential Materials that the Designating Party in good faith
                                    19   believes to contain non-public information that is entitled to confidential treatment
                                    20   under applicable law and that which should not be seen by any person other than a
                                    21   Party’s attorney.
                                    22         4.     The entry of this Stipulation and Protective Order does not alter,
                                    23   waive, modify, or abridge any right, privilege or protection otherwise available to
                                    24   any Party with respect to the discovery of matters, including but not limited to any
                                    25   Party’s right to assert the attorney-client privilege, the attorney work product
                                    26   doctrine, or other privileges, or any Party’s right to contest any such assertion.
                                    27         5.     Any Documents, Testimony or Information to be designated as
                                    28   “Confidential” or “Attorney-Eyes Only” must be clearly so designated before the

                                                                                -3-
                                                           STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                     1   Document, Testimony or Information is Disclosed or produced. The “Confidential”
                                     2   or “Attorney-Eyes Only” designation should not obscure or interfere with the
                                     3   legibility of the designated Information.
                                     4                a.      For Documents (apart from transcripts of depositions or other
                                     5   pretrial or trial proceedings), the Designating Party must affix the legend
                                     6   “Confidential” and/or redact or obscure all confidential information on each page
                                     7   of any Document containing such designated Confidential Material.
                                     8                b.      For Testimony given in depositions the Designating Party may
                                     9   either:
                                    10                        i.    identify on the record, before the close of the deposition,
                                    11                all “Confidential” Testimony, by specifying all portions of the
633 West Fifth Street, 52nd Floor




                                    12                Testimony that qualify as “Confidential;” or
    Los Angeles, CA 90071
     Gordon & Rees LLP




                                    13                        ii.   designate the entirety of the Testimony at the deposition
                                    14                as “Confidential” (before the deposition is concluded) with the right
                                    15                to identify more specific portions of the Testimony as to which
                                    16                protection is sought within 30 days following receipt of the
                                    17                deposition transcript. In circumstances where portions of the
                                    18                deposition Testimony are designated for protection, the transcript
                                    19                pages containing “Confidential” Information may be separately
                                    20                bound by the court reporter, who must affix to the top of each page
                                    21                the legend “Confidential,” as instructed by the Designating Party.
                                    22                c.      For Information produced in some form other than
                                    23   Documents, and for any other tangible items, including, without limitation,
                                    24   compact discs or DVDs, the Designating Party must affix in a prominent place on
                                    25   the exterior of the container or containers in which the Information or item is
                                    26   stored the legend “Confidential” or “Attorney-Eyes Only”.         If only portions of
                                    27   the Information or item warrant protection, the Designating Party, to the extent
                                    28   practicable, shall identify the “Confidential” or “Attorney-Eyes Only” portions.

                                                                                -4-
                                                           STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                     1         6.    The inadvertent production by any of the undersigned Parties or non-
                                     2   Parties to the Proceedings of any Document, Testimony or Information during
                                     3   discovery in this Proceeding without a “Confidential” or “Attorney-Eyes Only”
                                     4   designation, shall be without prejudice to any claim that such item is
                                     5   “Confidential” or “Attorney-Eyes Only” and such Party shall not be held to have
                                     6   waived any rights by such inadvertent production. In the event that any Document,
                                     7   Testimony or Information that is subject to a “Confidential” or “Attorney-Eyes
                                     8   Only” designation is inadvertently produced without such designation, the Party
                                     9   that inadvertently produced the document shall give written notice of such
                                    10   inadvertent production within twenty (20) days of discovery of the inadvertent
                                    11   production, together with a further copy of the subject Document, Testimony or
633 West Fifth Street, 52nd Floor




                                    12   Information designated as “Confidential” or “Attorney-Eyes Only” (the
    Los Angeles, CA 90071
     Gordon & Rees LLP




                                    13   “Inadvertent Production Notice”). Upon receipt of such Inadvertent Production
                                    14   Notice, the Party that received the inadvertently produced Document, Testimony or
                                    15   Information shall promptly destroy the inadvertently produced Document,
                                    16   Testimony or Information and all copies thereof, or, at the expense of the
                                    17   producing Party, return such together with all copies of such Document, Testimony
                                    18   or Information to counsel for the producing Party and shall retain only the
                                    19   “Confidential” or “Attorney-Eyes Only” designated Materials. Should the
                                    20   receiving Party choose to destroy such inadvertently produced Document,
                                    21   Testimony or Information, the receiving Party shall notify the producing Party in
                                    22   writing of such destruction within ten (10) days of receipt of written notice of the
                                    23   inadvertent production. This provision is not intended to apply to any inadvertent
                                    24   production of any Information protected by attorney-client or work product
                                    25   privileges. In the event that this provision conflicts with any applicable law
                                    26   regarding waiver of confidentiality through the inadvertent production of
                                    27   Documents, Testimony or Information, such law shall govern.
                                    28         7.    In the event that counsel for a Party receiving Documents, Testimony

                                                                             -5-
                                                        STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                     1   or Information in discovery designated as “Confidential” or “Attorney-Eyes Only”
                                     2   objects to such designation with respect to any or all of such items, said counsel
                                     3   shall advise counsel for the Designating Party, in writing, of such objections, the
                                     4   specific Documents, Testimony or Information to which each objection pertains,
                                     5   and the specific reasons and support for such objections (the “Designation
                                     6   Objections”). Counsel for the Designating Party shall have thirty (30) days from
                                     7   receipt of the written Designation Objections to either (a) agree in writing to de-
                                     8   designate Documents, Testimony or Information pursuant to any or all of the
                                     9   Designation Objections and/or (b) file a motion in full compliance with Local Rule
                                    10   37 with the Court seeking to uphold any or all designations on Documents,
                                    11   Testimony or Information addressed by the Designation Objections (the
633 West Fifth Street, 52nd Floor




                                    12   “Designation Motion”). Pending a resolution of the Designation Motion by the
    Los Angeles, CA 90071
     Gordon & Rees LLP




                                    13   Court, any and all existing designations on the Documents, Testimony or
                                    14   Information at issue in such Motion shall remain in place. The Designating Party
                                    15   shall have the burden on any Designation Motion of establishing the applicability
                                    16   of its “Confidential” or “Attorney-Eyes Only” designation. In the event that the
                                    17   Designation Objections are neither timely agreed to nor timely addressed in the
                                    18   Designation Motion, then such Documents, Testimony or Information shall be de-
                                    19   designated in accordance with the Designation Objection applicable to such
                                    20   material.
                                    21         8.     Access to and/or Disclosure of Confidential Materials designated as
                                    22   “Confidential” shall be permitted only to the following persons:
                                    23                a.      the Court;
                                    24                b.      (1) Attorneys of record in the Proceedings and their affiliated
                                    25   attorneys, paralegals, clerical and secretarial staff employed by such attorneys who
                                    26   are actively involved in the Proceedings and are not employees of any Party. (2)
                                    27   In-house counsel to the undersigned Parties and the paralegal, clerical and
                                    28   secretarial staff employed by such counsel. Provided, however, that each non-

                                                                                -6-
                                                           STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                     1   lawyer given access to Confidential Materials shall be advised that such Materials
                                     2   are being Disclosed pursuant to, and are subject to, the terms of this Stipulation
                                     3   and Protective Order and that they may not be Disclosed other than pursuant to its
                                     4   terms;
                                     5                c.      those officers, directors, partners, members, employees and
                                     6   agents of all non-designating Parties that counsel for such Parties deems necessary
                                     7   to aid counsel in the prosecution and defense of this Proceeding; provided,
                                     8   however, that prior to the Disclosure of Confidential Materials to any such officer,
                                     9   director, partner, member, employee or agent, counsel for the Party making the
                                    10   Disclosure shall deliver a copy of this Stipulation and Protective Order to such
                                    11   person, shall explain that such person is bound to follow the terms of such Order,
633 West Fifth Street, 52nd Floor




                                    12   and shall secure the signature of such person on a statement in the form attached
    Los Angeles, CA 90071
     Gordon & Rees LLP




                                    13   hereto as Exhibit A;
                                    14                d.      court reporters in this Proceeding (whether at depositions,
                                    15   hearings, or any other proceeding);
                                    16                e.      any deposition or hearing witness in the Proceeding who
                                    17   previously has had access to the Confidential Materials, or who is currently or was
                                    18   previously an officer, director, partner, member, employee or agent of an entity
                                    19   that has had access to the Confidential Materials;
                                    20                f.      any deposition or non-trial hearing witness in the Proceeding
                                    21   who previously did not have access to the Confidential Materials; provided,
                                    22   however, that each such witness given access to Confidential Materials shall be
                                    23   advised that such Materials are being Disclosed pursuant to, and are subject to, the
                                    24   terms of this Stipulation and Protective Order and that they may not be Disclosed
                                    25   other than pursuant to its terms;
                                    26                g.      mock jury participants, provided, however, that prior to the
                                    27   Disclosure of Confidential Materials to any such mock jury participant, counsel for
                                    28   the Party making the Disclosure shall deliver a copy of this Stipulation and

                                                                                -7-
                                                           STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                     1   Protective Order to such person, shall explain that such person is bound to follow
                                     2   the terms of such Order, and shall secure the signature of such person on a
                                     3   statement in the form attached hereto as Exhibit A;
                                     4                h.      outside experts or expert consultants consulted by the
                                     5   undersigned Parties or their counsel in connection with the Proceeding, whether or
                                     6   not retained to testify at any oral hearing; provided, however, that prior to the
                                     7   Disclosure of Confidential Materials to any such expert or expert consultant,
                                     8   counsel for the Party making the Disclosure shall deliver a copy of this Stipulation
                                     9   and Protective Order to such person, shall explain its terms to such person, and
                                    10   shall secure the signature of such person on a statement in the form attached hereto
                                    11   as Exhibit A. It shall be the obligation of counsel, upon learning of any breach or
633 West Fifth Street, 52nd Floor




                                    12   threatened breach of this Stipulation and Protective Order by any such expert or
    Los Angeles, CA 90071
     Gordon & Rees LLP




                                    13   expert consultant, to promptly notify counsel for the Designating Party of such
                                    14   breach or threatened breach;
                                    15                i.      third party witnesses whether or not they will testify at any oral
                                    16   hearing; provided, however, that prior to the Disclosure of Confidential Materials
                                    17   to any such third party witness, counsel for the Party making the Disclosure shall
                                    18   deliver a copy of this Stipulation and Protective Order to such person, shall explain
                                    19   its terms to such person, and shall secure the signature of such person on a
                                    20   statement in the form attached hereto as Exhibit A; and
                                    21                j.      any other person that the Designating Party agrees to in writing.
                                    22         9.     Access to and/or Disclosure of Confidential Materials designated as
                                    23   “Attorney-Eyes Only” shall be permitted only to the following persons:
                                    24                (1) Attorneys of record in the Proceedings and their affiliated
                                    25                attorneys, paralegals, clerical and secretarial staff employed by such
                                    26                attorneys who are actively involved in the Proceedings and are not
                                    27                employees of any Party.
                                    28                (2) In-house counsel to the undersigned Parties and the paralegal,

                                                                                -8-
                                                           STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                     1                clerical and secretarial staff employed by such counsel. Provided,
                                     2                however, that each non-lawyer given access to Confidential Materials
                                     3                shall be advised that such Materials are being Disclosed pursuant to,
                                     4                and are subject to, the terms of this Stipulation and Protective Order
                                     5                and that they may not be Disclosed other than pursuant to its terms.
                                     6         10.    Confidential Materials shall be used by the persons receiving them
                                     7   only for the purposes of preparing for, conducting, participating in the conduct of,
                                     8   and/or prosecuting and/or defending the Proceeding, and not for any business or
                                     9   other purpose whatsoever.
                                    10         11.    Any Party to the Proceeding (or other person subject to the terms of
                                    11   this Stipulation and Protective Order) may ask the Court, after appropriate notice to
633 West Fifth Street, 52nd Floor




                                    12   the other Parties to the Proceeding, to modify or grant relief from any provision of
    Los Angeles, CA 90071
     Gordon & Rees LLP




                                    13   this Stipulation and Protective Order.
                                    14         12.    Entering into, agreeing to, and/or complying with the terms of this
                                    15   Stipulation and Protective Order shall not:
                                    16                a.      operate as an admission by any person that any particular
                                    17   Document, Testimony or Information marked “Confidential” or “Attorney-Eyes
                                    18   Only” contains or reflects trade secrets, proprietary, confidential or competitively
                                    19   sensitive business, commercial, financial or personal information; or
                                    20                b.      prejudice in any way the right of any Party (or any other
                                    21   person subject to the terms of this Stipulation and Protective Order):
                                    22                        i.     to seek a determination by the Court of whether any
                                    23                particular Confidential Material should be subject to protection as
                                    24                “Confidential” or “Attorney-Eyes Only” under the terms of this
                                    25                Stipulation and Protective Order; or
                                    26                        ii.    to seek relief from the Court on appropriate notice to all
                                    27                other Parties to the Proceeding from any provision(s) of this
                                    28                Stipulation and Protective Order, either generally or as to any

                                                                                -9-
                                                           STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                     1                particular Document, Material or Information.
                                     2         13.    Any Party to the Proceeding who has not executed this Stipulation and
                                     3   Protective Order as of the time it is presented to the Court for signature may
                                     4   thereafter become a Party to this Stipulation and Protective Order by its counsel’s
                                     5   signing and dating a copy thereof and filing the same with the Court, and serving
                                     6   copies of such signed and dated copy upon the other Parties to this Stipulation and
                                     7   Protective Order.
                                     8         14.    Any Information that may be produced by a non-Party witness in
                                     9   discovery in the Proceeding pursuant to subpoena or otherwise may be designated
                                    10   by such non-Party as “Confidential” or “Attorney-Eyes Only” under the terms of
                                    11   this Stipulation and Protective Order, and any such designation by a non-Party
633 West Fifth Street, 52nd Floor




                                    12   shall have the same force and effect, and create the same duties and obligations, as
    Los Angeles, CA 90071
     Gordon & Rees LLP




                                    13   if made by one of the undersigned Parties hereto. Any such designation shall also
                                    14   function as a consent by such producing Party to the authority of the Court in the
                                    15   Proceeding to resolve and conclusively determine any motion or other application
                                    16   made by any person or Party with respect to such designation, or any other matter
                                    17   otherwise arising under this Stipulation and Protective Order.
                                    18         15.    If any person subject to this Stipulation and Protective Order who has
                                    19   custody of any Confidential Materials receives a subpoena or other process
                                    20   (“Subpoena”) from any government or other person or entity demanding
                                    21   production of Confidential Materials, the recipient of the Subpoena shall promptly
                                    22   give notice of the same by electronic mail transmission, followed by either express
                                    23   mail or overnight delivery to counsel of record for the Designating Party, and shall
                                    24   furnish such counsel with a copy of the Subpoena unless prohibited by law. Upon
                                    25   receipt of this notice, the Designating Party may, in its sole discretion and at its
                                    26   own cost, move to quash or limit the Subpoena, otherwise oppose production of the
                                    27   Confidential Materials, and/or seek to obtain confidential treatment of such
                                    28   Confidential Materials from the subpoenaing person or entity to the fullest extent

                                                                            -10-
                                                        STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                     1   available under law. The recipient of the Subpoena may not produce any
                                     2   Documents, Testimony or Information pursuant to the Subpoena prior to the date
                                     3   specified for production on the Subpoena.
                                     4         16.    Nothing in this Stipulation and Protective Order shall be construed to
                                     5   preclude either Party from asserting in good faith that certain Confidential
                                     6   Materials require additional protection. The Parties shall meet and confer to agree
                                     7   upon the terms of such additional protection.
                                     8         17.    If, after execution of this Stipulation and Protective Order, any
                                     9   Confidential Materials submitted by a Designating Party under the terms of this
                                    10   Stipulation and Protective Order is Disclosed by a non-Designating Party to any
                                    11   person other than in the manner authorized by this Stipulation and Protective
633 West Fifth Street, 52nd Floor




                                    12   Order, the non-Designating Party responsible for the Disclosure shall bring all
    Los Angeles, CA 90071
     Gordon & Rees LLP




                                    13   pertinent facts relating to the Disclosure of such Confidential Materials to the
                                    14   immediate attention of the Designating Party.
                                    15         18.    This Stipulation and Protective Order is entered into without prejudice
                                    16   to the right of any Party to knowingly waive the applicability of this Stipulation
                                    17   and Protective Order to any Confidential Materials designated by that Party. If the
                                    18   Designating Party uses Confidential Materials in a non-Confidential manner, then
                                    19   the Designating Party shall advise that the designation no longer applies.
                                    20         19.    The Parties shall meet and confer regarding the procedures for use of
                                    21   Confidential Materials during the Proceeding and shall seek the entry of an
                                    22   appropriate order, if necessary.
                                    23         20.    Nothing in this Stipulation and Protective Order shall affect the
                                    24   admissibility into evidence of Confidential Materials, or abridge the rights of any
                                    25   person to seek judicial review or to pursue other appropriate judicial action with
                                    26   respect to any ruling made by the Court concerning the issue of the status of
                                    27   Protected Material.
                                    28         21.    This Stipulation and Protective Order shall continue to be binding

                                                                            -11-
                                                        STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                     1   after the conclusion of this Proceeding and all subsequent proceedings arising from
                                     2   this Proceeding, except that a Party may seek the written permission of the
                                     3   Designating Party or may move the Court for relief from the provisions of this
                                     4   Stipulation and Protective Order. To the extent permitted by law, the Court shall
                                     5   retain jurisdiction to enforce, modify, or reconsider this Stipulation and Protective
                                     6   Order, even after the Proceeding is terminated.
                                     7            22.   Upon written request made within thirty (30) days after the settlement
                                     8   or other termination of the Proceeding, the undersigned Parties shall have thirty
                                     9   (30) days to either (a) promptly return to counsel for each Designating Party all
                                    10   Confidential Materials and all copies thereof (except that counsel for each Party
                                    11   may maintain in its files, in continuing compliance with the terms of this
633 West Fifth Street, 52nd Floor




                                    12   Stipulation and Protective Order, all work product, and one copy of each pleading
    Los Angeles, CA 90071
     Gordon & Rees LLP




                                    13   filed with the Court [and one copy of each deposition together with the exhibits
                                    14   marked at the deposition)]*, (b) agree with counsel for the Designating Party upon
                                    15   appropriate methods and certification of destruction or other disposition of such
                                    16   Confidential Materials, or (c) as to any Documents, Testimony or other
                                    17   Information not addressed by sub-paragraphs (a) and (b), file a motion seeking a
                                    18   Court order regarding proper preservation of such Materials. To the extent
                                    19   permitted by law the Court shall retain continuing jurisdiction to review and rule
                                    20   upon the motion referred to in sub-paragraph (c) herein. *[The bracketed portion of
                                    21   this provision shall be subject to agreement between counsel for the Parties in each
                                    22   case.]
                                    23            23.   After this Stipulation and Protective Order has been signed by counsel
                                    24   for all Parties, it shall be presented to the Court for entry. Counsel agree to be
                                    25   bound by the terms set forth herein with regard to any Confidential Materials that
                                    26   have been produced before the Court signs this Stipulation and Protective Order.
                                    27            24.   The Parties and all signatories to the Certification attached hereto as
                                    28   Exhibit A agree to be bound by this Stipulation and Protective Order pending its

                                                                              -12-
                                                          STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                     1   approval and entry by the Court. In the event that the Court modifies this
                                     2   Stipulation and Protective Order, or in the event that the Court enters a different
                                     3   Protective Order, the Parties agree to be bound by this Stipulation and Protective
                                     4   Order until such time as the Court may enter such a different Order. It is the
                                     5   Parties’ intent to be bound by the terms of this Stipulation and Protective Order
                                     6   pending its entry so as to allow for immediate production of Confidential Materials
                                     7   under the terms herein.
                                     8         This Stipulation and Protective Order may be executed in counterparts.
                                     9   Dated: February 10, 2020                    GORDON REES SCULLY
                                                                                     MANSUKHANI LLP
                                    10

                                    11                                               By: /s/ Sylvia Joo
                                                                                         Courtney C. Hill
633 West Fifth Street, 52nd Floor




                                    12                                                   Sylvia Joo
                                                                                         Attorneys for Defendant
    Los Angeles, CA 90071
     Gordon & Rees LLP




                                    13                                                   UNITEDHEALTHCARE
                                                                                         INSURANCE COMPANY
                                    14

                                    15
                                         Dated: February 10, 2020                    LAW OFFICE OF ROBERT F.
                                    16                                               KEEHN
                                    17

                                    18
                                                                                     By: /s/ Robert F. Keehn
                                                                                         Robert F. Keehn
                                    19                                                   Attorney for Plaintiff
                                                                                         PARVANEH ANSARI, as
                                    20
                                                                                         Conservator for NASSER
                                    21                                                   ANSARI
                                    22
                                         Filer’s Attestation: Pursuant to Local Rule 5-4.3.4(a)(2)(i) regarding signatures, I,
                                    23
                                         Sylvia Joo, hereby attest that all other signatories listed concur in the content of
                                    24
                                         this document and have authorized its filing.
                                    25

                                    26                                                    /s/ Sylvia Joo                 ____
                                                                                         Sylvia Joo
                                    27
                                                                                ORDER
                                    28

                                                                            -13-
                                                        STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                     1         GOOD CAUSE APPEARING, the Court hereby approves this Stipulation
                                     2   and Protective Order.
                                     3         IT IS SO ORDERED.
                                     4

                                     5   Dated: February 18, 2020        __________________________________
                                                                         U.S. Magistrate Judge Jean P. Rosenbluth
                                     6

                                     7

                                     8

                                     9

                                    10

                                    11
633 West Fifth Street, 52nd Floor




                                    12
    Los Angeles, CA 90071
     Gordon & Rees LLP




                                    13

                                    14

                                    15

                                    16

                                    17

                                    18

                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28

                                                                           -14-
                                                       STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                     1

                                     2                                       EXHIBIT A
                                     3      CERTIFICATION RE CONFIDENTIAL DISCOVERY MATERIALS
                                     4         I hereby acknowledge that I, ____________[NAME],
                                     5   ___________________ [POSITION AND EMPLOYER], am about to receive
                                     6   Confidential Materials supplied in connection with the Proceeding, Central District
                                     7   of California Case No. 2:19-cv-04068-JAK-JPR. I certify that I understand that
                                     8   the Confidential Materials are provided to me subject to the terms and restrictions
                                     9   of the Stipulation and Protective Order filed in this Proceeding. I have been given a
                                    10   copy of the Stipulation and Protective Order; I have read it, and I agree to be bound
                                    11   by its terms. I understand that Confidential Materials, as defined in the Stipulation
633 West Fifth Street, 52nd Floor




                                    12   and Protective Order, including any notes or other records that may be made
    Los Angeles, CA 90071
     Gordon & Rees LLP




                                    13   regarding any such materials, shall not be Disclosed to anyone except as expressly
                                    14   permitted by the Stipulation and Protective Order. I will not copy or use, except
                                    15   solely for the purposes of this Proceeding, any Confidential Materials obtained
                                    16   pursuant to this Protective Order, except as provided therein or otherwise ordered
                                    17   by the Court in the Proceeding. I further understand that I am to retain all copies
                                    18   of all Confidential Materials provided to me in the Proceeding in a secure manner,
                                    19   and that all copies of such Materials are to remain in my personal custody until
                                    20   termination of my participation in this Proceeding, whereupon the copies of such
                                    21   Materials will be returned to counsel who provided me with such Materials.
                                    22         I declare under penalty of perjury, under the laws of the United States of
                                    23   America that the foregoing is true and correct. Executed this _____ day of
                                    24   _________, 20__, at _________________.
                                    25   DATED:                                 BY:
                                                                                       Signature
                                    26
                                                                                       Title
                                    27
                                                                                       Address -City, State, Zip
                                    28

                                                                            -15-
                                                        STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                     1                           Telephone Number
                                     2

                                     3

                                     4

                                     5

                                     6

                                     7

                                     8

                                     9

                                    10

                                    11
633 West Fifth Street, 52nd Floor




                                    12
    Los Angeles, CA 90071
     Gordon & Rees LLP




                                    13

                                    14

                                    15

                                    16

                                    17

                                    18

                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28

                                                             -16-
                                         STIPULATION AND [PROPOSED] PROTECTIVE ORDER
